13-01392-shl       Doc 188        Filed 01/09/19      Entered 01/09/19 17:02:21           Main Document
                                                     Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
In re:                                                                     Chapter 11

AMR CORPORATION, et al.,                                                   Case No. 11-15463 (SHL)

                                    Debtors.                               (Jointly Administered)
-----------------------------------------------------------------------x
CAROLYN FJORD, et al.,

                                   Plaintiffs,

                 v.                                                        Adv. Proc. No. 13-01392 (SHL)

AMR CORPORATION, AMERICAN AIRLINES,
US AIRWAYS GROUP, INC. and
US AIRWAYS, INC.,

                                   Defendants,

OFFICIAL COMMITTEE OF UNSECURED
CREDITORS,

                                    As Intervenor.
-----------------------------------------------------------------------x

                                          SCHEDULING ORDER

        Two scheduling matters have come to the attention of the Court in the above-captioned

adversary proceeding.

        First, there is a question about the schedule to complete briefing on Plaintiffs’ Motion for

Leave to Serve Supplemental Expert Report of Dr. Carl Lundgren and/or Motion for

Reconsideration (the “Motion”) [Adv. Proc. ECF No. 180] and related Memorandum of Law in

Support of Plaintiffs’ Motion [Adv. Proc. ECF No. 181]. Given that the Defendants filed their

opposition to the Motion on January 8, 2019 [Adv. Proc. ECF No. 186], any reply brief by the

Plaintiffs must be filed no later than 5:00 p.m. (New York time) on January 16, 2019. The

Court will notify the parties if a hearing on the Motion is necessary.
13-01392-shl     Doc 188     Filed 01/09/19    Entered 01/09/19 17:02:21          Main Document
                                              Pg 2 of 3


       Second, there is the issue of a trial date. On November 8, 2018, the parties jointly

submitted a proposed pre-trial schedule (the “Proposed Schedule”) [Adv Proc. ECF No. 178] for

the Court’s consideration and approval. The Proposed Schedule contemplated a trial starting on

February 14, 2019. At the telephonic status conference held on December 18, 2018, the Court

and the parties discussed the scheduling of trial. At that time, the Court suggested several

options for scheduling a one-week trial in this case, including the weeks beginning February 25,

March 11, or March 25 so as to afford the parties a full, uninterrupted week to submit the

evidence. At that time, the Plaintiffs requested that trial not proceed on March 25th. As to the

other dates, the parties said that they would confer and follow up with the Court. The December

18, 2018 status conference was nearly a month ago, and the Court has heard nothing further from

parties regarding the trial date. As this case was filed in 2013 and needs to be brought to a

prompt conclusion consistent with the goal of securing the “just [and] speedy” determination of

every civil action and proceeding, see Fed. R. Civ. P. 1, the Court hereby schedules trial in this

case to commence at 10:00 a.m. (New York time) on Monday, March 11, 2019, with trial to

proceed for the entirety of that week to completion.

       To the extent that a party is unable to proceed with trial on March 11, 2019, the

Court will entertain a request to move the trial to the week of February 25, 2019 or May 6,

2019; such request must be made in writing – and filed on the docket - no later than

January 17, 2019 and must be supported by evidence as to why the party is unable to

proceed on the scheduled date. Any response to such a letter request must be submitted in

writing – and filed on the docket – by January 24, 2019.




                                                 2
13-01392-shl   Doc 188   Filed 01/09/19    Entered 01/09/19 17:02:21   Main Document
                                          Pg 3 of 3


      IT IS SO ORDERED.

Dated: New York, New York
       January 9, 2019
                                          /s/ Sean H. Lane___
                                          UNITED STATES BANKRUPTCY JUDGE




                                            3
